Citation Nr: 0909481	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, for the purposes of accrued benefits.  

2.  Entitlement to service connection for kidney disease, for 
the purposes of accrued benefits.  

3.  Entitlement to service connection for liver disease, for 
the purposes of accrued benefits.

4.  Entitlement to service connection for hypertension, for 
the purposes of accrued benefits.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma, for the purposes of accrued benefits.  

6.  Entitlement to service connection for the cause of the 
Veteran's death.  

7.  Entitlement to nonservice-connected death pension 
benefits as of September 1, 2006.  

8.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1954.  The Veteran died in July 2006, and the Veteran's widow 
is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
diabetes mellitus, type II; kidney disease; liver disease; 
and hypertension for accrued benefit purposes.  The RO also 
denied entitlement to service connection for cause of the 
Veteran's death, entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318, nonservice-
connected death pension benefits, and determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for asthma, for the purposes of accrued 
benefits.  

The Board notes that in the April 2007 rating decision, the 
RO granted death pension benefits effective July 1, 2006.  As 
of September 1, 2006, the RO terminated the appellant's death 
pension benefits due to a change in the appellant's countable 
income.  The appellant submitted a notice of disagreement 
(NOD) regarding "all issues" in the April 2007 rating 
decision, which also included the termination of death 
pension benefits.  Because death pension benefits were 
received by the appellant from July 1, 2006 to August 31, 
2006, the Board will proceed to adjudicate the issue as 
described on the title page of this decision.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for asthma, for the purposes of accrued benefits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  Claims of service connection for diabetes mellitus, type 
II; kidney disease; liver disease; and hypertension were 
pending at the time of the Veteran's death in July 2006.  

3.  The Veteran's Diabetes mellitus, type II, is not related 
to service.  

4.  The medical evidence does not show a diagnosis of a 
kidney disease.  

5.  The Veteran's liver disease is not related to service.  

6.  The Veteran's hypertension is not shown to be related to 
service.  

7.  The Veteran died in July 2006.  The death certificate 
showed that the immediate cause of death was metastatic 
hepatic carcinoma.  

8.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

9.  There is no probative evidence that establishes a nexus 
between the Veteran's cause of death and service.  

10.  The appellant's annualized countable income as of 
September 1, 2006, exceeds the maximum annual income for 
death pension benefits for a surviving spouse.  

11.  The Veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death, rated as being totally disabled 
continuously for a period of no less than 5 years immediately 
preceding his death, or a former prisoner of war who died 
after September 30, 1999.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, for 
the purposes of accrued benefits is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.1000 (2008).  

2.  Service connection for a kidney disease, for the purposes 
of accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.1000 (2008).  

3.  Service connection for a liver disease, for the purposes 
of accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 
(2008).  

4.  Service connection for hypertension, for the purpose of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.1000 
(2008).  

5.  The cause of the Veteran's death was not incurred in or 
aggravated by service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.312 (2008).

6.  The requirements for entitlement to nonservice-connected 
death pension benefits as of September 1, 2006, are not met.  
38 U.S.C.A. §§ 1541, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2008).

7.  The claim of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 lacks legal merit is denied as a matter of 
law.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.22 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations  
A.  Accrued Benefits

The appellant seeks accrued benefits based on claims for 
service connection pending at the time of the Veteran's 
death.  These claims include service connection for diabetes 
mellitus, type II; kidney disease; liver disease; and 
hypertension.  

Accrued benefits are those benefits to which the Veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000(a) (2008).  Upon the death of a Veteran, any accrued 
benefits are payable to his spouse, or to others if the 
spouse is not alive.  38 U.S.C.A. § 5121(a)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1000(a)(1) (2008).  Only evidence 
contained in the claims file at the time of the Veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2008); Hayes v. Brown, 4 
Vet. App. 353, 360-361 (1993).  

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  In this regard, a claim for 
Dependency and Indemnity Compensation (DIC) by a surviving 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. §§ 3.1000(c); 3.152(b) (2008).  In addition, the 
Veteran must have had a claim pending for such benefits at 
the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  A review of the claims file indicates that the 
Veteran had claims for service connection filed during his 
lifetime that were pending at the time of his death.  See 38 
C.F.R. § 3.160(c) (2008) (defining "pending claim" as an 
application that has not been finally adjudicated); 38 C.F.R. 
§ 3.160(d) (2008) (defining "finally adjudicated claim" as 
one that has been allowed or disallowed by the agency of 
original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on 
appellate review).  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for hypertension, 
cirrhosis, and diabetes mellitus, type II, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Decision
A.  Liver Disease, Hypertension, and Diabetes Mellitus, type 
II

The appellant asserts that service connection is warranted 
for the Veteran's liver disease, hypertension, and diabetes 
mellitus, type II.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  As 
previously noted, only evidence contained in the claims file 
at the time of the Veteran's death, or certain VA and service 
department records considered constructively in the claims 
file at that time, may be considered in adjudicating a claim 
for accrued benefits.

The Board has carefully reviewed the pertinent evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for liver disease, 
hypertension, and diabetes mellitus, type II.  Service 
treatment records reflect no complaints, treatment, or 
diagnoses of a liver disease, hypertension, or diabetes 
mellitus, type II.  Furthermore, the Veteran's April 1954 
separation examination reflected no abnormalities associated 
with his endocrine system, heart, lungs, chest, abdomen, or 
viscera.  He also indicated on his April 1954 report of 
medical history, that he never had or presently had high or 
low blood pressure; stomach, liver or intestinal trouble; or 
sugar or albumin in his urine.  

Post service treatment records reflect complaints and 
treatment for liver diseases, hypertension, and diabetes 
mellitus, type II.  Specifically, VA outpatient treatment 
records report the Veteran being diagnosed with cirrhosis and 
chronic hepatitis B in July 2004.  Treatment records also 
reveal a history of hypertension since February 2005, and a 
May 2006 VA outpatient treatment note reports the Veteran 
having diabetes mellitus, type II, for approximately three 
years.  

Based upon the evidence in the claims file, the first time 
the Veteran's liver disease, hypertension, and diabetes 
mellitus, type II, are shown are in VA outpatient treatment 
records from 2004 to 2006, which is many years following the 
Veteran's discharge from service.  This significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim and weighs against the claims.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The appellant has contended, in essence, that the Veteran's 
liver disease, hypertension, and diabetes mellitus, type II, 
have existed since his military service.  The Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
hypertension, hepatitis B, cirrhosis, or diabetes mellitus, 
type II, during service or immediately thereafter.  
Additionally, there is no competent, credible evidence of 
record etiologically relating the Veteran's current 
disabilities to service or any event of service.  See Voerth 
v. West, 13 Vet. App. 117, 120-21 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  Thus, continuity 
of symptomatology after service is therefore not 
demonstrated.  

Furthermore, the Board finds that while post service 
treatment records reflect treatment and complaints for a 
liver disease, hypertension, and diabetes mellitus, type II, 
prior to the Veteran's death, they do not specifically 
comment on the etiology of his disabilities.  Without 
evidence of a liver disease, hypertension, and diabetes 
mellitus, type II, in service, without evidence of cirrhosis, 
hypertension and diabetes mellitus, type II, within the first 
post-service year, and with the evidence of a prolonged 
period without medical complaints of a liver disease, 
hypertension, and diabetes mellitus, type II, service 
connection for such disabilities for accrued benefits 
purposes is not warranted.  See generally, Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.)  In this case, there is no probative 
medical evidence suggesting a link between the Veteran's 
period of service and his liver disease, hypertension, and 
diabetes mellitus, type II.  

The Board is aware of the appellant's contentions that the 
Veteran's liver disease, hypertension, and diabetes mellitus, 
type II, prior to his death, are somehow etiologically 
related to service; however, as the record does not reflect 
that the appellant possesses a recognized degree of medical 
knowledge, her assertions as to the existence, nature and 
etiology of the current diagnoses are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of credible, probative medical evidence linking the 
Veteran's diagnoses to service, the appellant's claims for 
service connection for a liver disease, hypertension, and 
diabetes mellitus, type II, for the purposes of accrued 
benefits, are denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for liver disease, hypertension, and 
diabetes mellitus, type II, for the purposes of accrued 
benefits, and there is not doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Kidney Disease

The appellant contends that the Veteran suffered from a 
kidney disease prior to his death.  

Review of the evidentiary record reveals there is no 
competent medical evidence showing that the Veteran was 
diagnosed with a kidney disease prior to his death.  The 
Board acknowledges the Veteran's contentions (prior to his 
demise) regarding a kidney disease; however, post service 
treatment records contain no complaints, treatments, or 
findings related to a kidney disease.  Based upon the 
evidence in the claims file, no diagnosis of the claimed 
condition has been entered.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim and 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

The Board is aware of the appellant's contentions that the 
claimed disability is somehow etiologically related to the 
Veteran's service; however, competent medical evidence of a 
current disability is required in order to grant service 
connection for the claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a kidney disease, for the purposes 
of accrued benefits, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.  

C.  Service Connection for Cause of Death

The appellant asserts that service connection is warranted 
for cause of the Veteran's death.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for cause of 
the Veteran's death.  The evidence shows that the Veteran 
died in July 2006.  The death certificate indicates that the 
immediate cause of death was metastatic hepatic carcinoma.  

The Veteran had no service-connected disabilities during his 
lifetime.  The service treatment records show no findings of 
any liver problems during the Veteran's period of service.  
Post service treatment records reflect a diagnosis of 
hepatocellular carcinoma in February 2006, and he received 
chemoembolization without any complications thereafter.  
However, there is no competent evidence of record suggesting 
a relationship between the cause of the Veteran's death and 
his active service.  

The Board recognizes that the appellant believes the 
Veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, there is no competent evidence of a nexus between 
the cause of the Veteran's death and service.  The Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the Veteran's death, and 
the benefit-of-the doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

D.  Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

The appellant is also claiming entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  Even if the 
Veteran's death was not due to a service-related condition, 
dependency and indemnity compensation benefits are payable 
under certain specific circumstances if the Veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability which had been 
totally disabling for a specified period of time:  (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
Veteran's discharge or other release from active duty; or (3) 
the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  

At the time of the Veteran's death, he was not service 
connected for any disability.  Accordingly, a service-
connected disorder was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
Veteran was not a former prisoner of war who died after 
September 30, 1999.  

Further, in this case, the appellant has made allegation of a 
clear and unmistakable error regarding any rating decision.  
Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (DIC 
claims filed on or after January 21, 2000, are not subject to 
hypothetical entitlement analysis).  

Consequently, dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 are not warranted.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  

E.  Entitlement to Nonservice-Connected Death Pension 
Benefits as of September 1, 2006

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.3(b)(4) (2008).  An appellant is entitled to 
these benefits if the Veteran served on active duty for 90 
consecutive days or more, part of which was during a period 
of war; or, if the Veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  38 U.S.C.A. § 1541 (West 2002 & 
Supp. 2008).  In computing the necessary active service, 
broken periods of service may be aggregated to total 90 days 
during one or more periods of war.  38 C.F.R. § 3.16 (2008).  

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 
(2008).  In determining income for this purpose, payments of 
any kind from any source, including salary, retirement or 
annuity payments, or similar income, which has been waived, 
are counted as income during the 12-month annualization 
period in which received unless specifically excluded.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2008).  
Exclusions from income include the expenses of the Veteran's 
last illness and burial and for the Veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h) (2008).  Such 
expenses may be deducted only for the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272(h) (2008).  
Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272 (2008).  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii) (2008).  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 2002).  
The rates of improved pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21 (2008).  The maximum annual 
pension rate is adjusted from year to year.  The maximum 
allowable rate for a surviving spouse with no dependents was 
$7,094, effective December 1, 2005 and $7,329, effective 
December 1, 2006.  See M21-1, part I, Appendix B.  

As discussed above, in order to receive death pension 
benefits as a surviving spouse, the appellant must be the 
surviving spouse of a Veteran who had the requisite wartime 
service, and her income must be less than the statutory 
maximum rate of death pension.  38 U.S.C.A. § 1541 (West 
2002).  Here, the deceased Veteran served more than 90 days 
during the Korean Conflict, so he had the required wartime 
service.  The evidence of record also reflects that the 
appellant is his lawful surviving spouse.  

In December 2006, the appellant filed her application for 
Dependency and Indemnity Compensation (DIC) benefits.  She 
reported $11,000.00 in cash, bank accounts, or certificates 
of deposit (CDs) and $935.00 in Social Security benefits.  
The Board also notes that an April 2007 Social Security 
Inquiry report stated that the appellant received $1,023.50 
and $1,056.50 in Social Security benefits in July 2006 and 
December 2006, respectively.  As such, in the April 2007 
rating decision, the RO granted death pension benefits in the 
amount of $54.00 effective July 1, 2006.  The RO explained 
that based on the April 2007 Social Security Inquiry report 
and unearned income verification via telephone conversation 
in April 2007, the appellant's total family income of 
$7,182.00 minus medical expenses in the amount of $1,097.00 
was used to award death pension benefits.  However, from 
September 1, 2006, the appellant's total income was reported 
as $12,282.00 with medical expenses in the amount of 
$1,097.00, which exceeded the maximum annual income limit.  

The evidence of record shows that the appellant's reported 
countable income exceeds the statutory limits for entitlement 
to pension benefits as of September 1, 2006.  The Board is 
very sympathetic to the appellant's loss and recognizes the 
Veteran's contributions to his country.  The Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  The law passed by Congress specifically prohibits the 
payment of VA pension benefits to those whose countable 
income exceeds statutory limits.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Due to the fact that the appellant's countable 
income exceeds the statutory limits, she is not legally 
entitled to pension benefits as of September 1, 2006.  Thus, 
her claim must be denied.  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Concerning the claims for nonservice-connected death pension 
benefits and DIC compensation under 38 U.S.C.A. § 1318, as 
explained above, in the present case, there is no legal basis 
upon which the benefits may be awarded and the appellant's 
claims must, regrettably, be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The provisions of VCAA have no effect 
on an appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Turning to the remaining claims of service connection for 
cause of the Veteran's death and service connection for liver 
disease, kidney disease, hypertension, and diabetes mellitus, 
type II, for the purposes of accrued benefits, the Board 
finds that the VCAA notice requirements have been satisfied 
by the December 2006 letter sent to the appellant regarding 
her claims for Disability and Indemnity Compensation (DIC) 
benefits.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letter stated that she would need 
to give VA enough information about the records so that it 
could obtain them for her.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  As the 
Board concluded above that the preponderance of the evidence 
is against the appellant's pending claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, private treatment records from October 
1994 to November 1994, and VA outpatient treatment records 
from July 2005 to May 2006.  

Although an opinion was not obtained in connection with the 
appellant's pending claims, the Board finds that VA was not 
under an obligation to obtain an opinion, as such was not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the Veteran's death or his 
claimed disabilities for accrued benefits may be associated 
with his active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the disability and 
service).  The appellant has not brought forth evidence, 
other than her lay statements, suggestive of a causal 
connection between the Veteran's death and service as well as 
the claimed disabilities for accrued benefits purposes and 
service.  The RO informed her that she would need medical 
evidence of a relationship between the Veteran's death and 
service, and a causal connection between the claimed 
disabilities and his active service, and the appellant has 
not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, for the purposes of accrued benefits is denied.  

Entitlement to service connection for kidney disease, for the 
purposes of accrued benefits is denied.  

Entitlement to service connection for liver disease, for the 
purposes of accrued benefits is denied.  

Entitlement to service connection for hypertension, for the 
purposes of accrued benefits is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318 is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of whether new and material evidence has been presented 
to reopen a claim of service connection for asthma, for the 
purposes of accrued benefits.  Thus, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the evidentiary record reveals that service 
connection for asthma, claimed as a pulmonary disorder, was 
denied in a June 1995 rating decision.  The RO denied the 
claim because there was no objective evidence of record 
showing that the Veteran's pre-existing asthma worsened or 
was aggravated beyond its normal progression during his 
military service.  Notice was issued to the Veteran in July 
1995; however, the Veteran did not express disagreement with 
the determination and appeal the decision.  38 C.F.R. § 
20.201 (2008).  Thus, the claim became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish the entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the December 2006 VCAA letter associated with the 
claims folder advised the appellant of what evidence is 
necessary to substantiate her claims for service connection 
for the purposes of accrued benefits, the letter did not 
discuss the basis for the denial relating to asthma in the 
prior decision.  Thus, the December 2006 letter does not 
comply with the Kent ruling.  The Board also notes that the 
appellant has not been apprised of the applicable law and 
regulations and reasons and bases associated with new and 
material evidence claim.  See 38 C.F.R. § 3.156 (2008).  This 
is especially important because pursuant to Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001), although the RO 
adjudicated the issue on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Thus, corrective notice in this 
regard is also needed.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Send the appellant proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should 
advise the appellant of what evidence and 
information is necessary to reopen the 
claim and VA must notify the claimant of 
the evidence and information that is 
necessary to establish her entitlement to 
the underlying claim, i.e., the 
element(s) required to establish service 
connection that were found insufficient 
in the last final rating decision.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for asthma, for the purposes 
of accrued benefits.  If the benefits 
sought in connection with the claim 
remains denied, the appellant and her 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


